department of the treasury internal_revenue_service washington d c date number release date cc el gl br1 gl-802856-00 uilc memorandum for district_counsel attn from michael r arner senior technician reviewer subject this advice is in response to your phone call and memorandum concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent legend city taxpayer ssn years assessment amount dollar_figure issue whether the service can levy upon and collect the assets in a taxpayer’ sec_401 pension_plan when the taxpayer has an immediate right to elect normal retirement benefits but instead elects to defer retirement conclusion the service may levy upon the assets in a taxpayer’ sec_401 pension_plan when the taxpayer has an immediate right to elect normal retirement benefits but instead elects to defer retirement however the service may not force the plan_administrator to immediately distribute any assets pursuant to the service’s levy until the taxpayer obtains an immediate right to commence receipt of benefits under the plan facts -2- taxpayer has an unpaid joint income_tax_liability of approximately dollar_figure for the and tax years the notices of federal_tax_lien were filed in and the taxpayer filed a chapter petition on and received a discharge on as a result the taxpayer’s tax debt was discharged however the taxpayer’s property remains liable for the debt secured_by the tax_liens the taxpayer is the secretary and a director of company the taxpayer does not own any stock in the company rather owners of the stock the taxpayer is covered by the 401_k_plan plan and has approximately dollar_figure in hi sec_401 account the plan provides that the normal_retirement_age i sec_65 at which time a participant has the option of electing payment from hi sec_401 account in the form of an annuity or a lump sum the plan also provides that with the consent of the company’s board_of directors a participant may defer his retirement but during such time the participant is not entitled to receive plan benefits the taxpayer told the revenue_officer ro that he did not elect normal retirement but instead elected to defer his retirement the ro served the administrative committee of the plan plan_administrator with a notice_of_levy requesting that the funds in the taxpayer’s account be paid in a lump sum to the service the plan_administrator will not honor the levy the ro wants to know if the service can elect normal retirement benefits on behalf of the taxpayer law and analysis this is in response to your request that we review the company plan to determine if the service can elect normal retirement benefits on behalf of the taxpayer sec_6325 does not require the service to release valid tax_liens when the underlying tax debt is discharged in bankruptcy because the liability for the amount assessed remains legally enforceable in re 901_f2d_744 9th cir a discharge_in_bankruptcy prevents the service from taking any_action to collect the debt as a personal liability of the debtor id however the debtor’s property remains liable for a debt secured_by a tax_lien that is filed prior to the petition for bankruptcy id pursuant to of the plan the board_of directors of the company constitutes the administrative committee of the plan thus the -3- a attachment of the federal_tax_lien pursuant to sec_6321 a lien arises upon all property or rights to property of the taxpayer sec_6321 the federal_tax_lien attaches to a participant’s interest in an erisa-covered plan if the participant has any vested benefit under the plan thus the tax_lien attaches to all present rights the taxpayer has under the plan these may include the participant’s present right to future payment and the present right to elect a form of distribution although he has not yet exercised that right in the instant case the plan is an erisa-covered plan and the taxpayer is fully vested thus the tax_liens attach to all the present rights the taxpayer has under the plan furthermore the tax_liens survived the taxpayer’s bankruptcy case because the liability for the amount assessed remains legally enforceable see case cited supra note thus although the taxpayer’s personal liability for the taxes was discharged his property rights under the plan an asset he had at the time he filed the petition for bankruptcy remain liable for the debt secured_by the tax_liens see case cited supra note b property subject_to levy sec_6331 authorizes the service to levy upon all property or rights to property of a taxpayer to collect delinquent taxes sec_6331 except for a levy on salary or wages a levy extends only to property rights and obligations that exist at the time of levy sec_301_6331-1 obligations exist when the liability of the obligor is fixed and determinable although the right to receive payment thereof may be deferred until a later date id accordingly even if a retirement_plan is not in pay status if a present right to future payment on an obligation exists the levy reaches that present right see revrul_55_210 1955_1_cb_544 lien attaches to entire unqualified right to receive future_benefits only one notice_of_levy needs to be served to effectively reach benefits subsequently payable similarly if a present right to elect distribution exists the levy reaches that present right however this is not to suggest that the service should attempt to compel the taxpayer to retire so that benefits become payable rather where a taxpayer is retiring or has retired and therefore has the right to receive a distribution the levy reaches that right whether or not the taxpayer has elected distribution levying on the present right to future payment would not require immediate distribution by the plan_administrator honoring the levy would only be required when the benefits become payable to the taxpayer under the terms of the plan see irm handbook and -4- here the ro served a notice_of_levy upon the plan_administrator shortly after the taxpayer’s birthday however the taxpayer has deferred his retirement in accordance to of the plan pursuant to the taxpayer does not have a right to receive benefit payments until he ultimately retires and the service should not attempt to compel the taxpayer to retire nevertheless the taxpayer does have a present right to future payments the notice_of_levy served by the ro reaches that right and it is not necessary that a second notice_of_levy be served however the plan_administrator is not required to honor the levy until the benefits become payable to the taxpayer under the terms of the plan ie when the taxpayer retires c spousal consent careful consideration must be given where the service seeks collection from a retirement_plan that absent waiver requires benefits to be paid in the form of a joint_and_survivor_annuity in these cases the service may only levy upon that joint_and_survivor_annuity and may not elect another form of benefit for collection purposes without the consent of a spouse see sec_417 this rule is the same regardless of whether the tax_liability is a separate liability of the plan participant or a joint tax_liability in this case the taxpayer is married and of the plan requires that benefits be paid in the form of a joint_and_survivor_annuity unless a participant’s spouse consents to a waiver at this time it is unknown whether the taxpayer’s wife has consented to a waiver assuming she has not the service must obtain her consent before electing a lump sum distribution on behalf of the of the plan is ambiguous in any case this is our interpretation of the section this case is distinguishable from a similar case chief_counsel advisory number where we concluded that the service could levy and collect the assets in a taxpayer’s pension_plan in that case the taxpayer was no longer working and he had a present right to receive early_retirement_benefit payments the levy reached that right even though the taxpayer had not elected distribution in this case however the taxpayer has deferred retirement and thus does not have a present right to receive normal_retirement_benefit payments instead the levy reaches his present right to future payments that become payable when he ultimately retires -5- taxpayer otherwise the service must effect collection through the joint_and_survivor_annuity d course of action in sum a levy on the taxpayer’ sec_401 pension_plan is appropriate since he is not cooperating and there are no other viable sources for collecting his tax_liability the ro should explain to the plan_administrator that when the taxpayer retires any benefit payments due should be turned over to the service if the plan_administrator fails to honor the levy when the benefits become payable then we suggest an action to enforce the levy or a lien foreclosure action if the plan_administrator has a good_faith belief that there may be a claim against the taxpayer’s retirement benefits superior to the federal_tax_lien if you have any further questions please contact general litigation branch at the internal_revenue_manual provides that the service should use discretion in levying on the income from retirement plans and that the corpus of a plan as contrasted with income from the plan should be levied upon only in flagrant cases see irm and respectively flagrant circumstances exist in this case because the taxpayer has a history of sheltering assets from the reach of the service
